[Cite as Manshadi v. Bleggi, 2021-Ohio-3593.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                            JAVAD D. MANSHADI, M.D., et al.,

                                       Plaintiffs-Appellants,

                                                 v.

                                ALBERT BLEGGI, M.D., et al.,

                                     Defendants-Appellees.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 20 MA 0066


                                   Civil Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                  Case No. 2016 CV 320

                                      BEFORE:
  Cheryl L. Waite, Carol Ann Robb, Judges and Judge Mary Jane Trapp, Judge of the
              Eleventh District Court of Appeals, Sitting by Assignment.


                                           JUDGMENT:
                                             Vacated.
                                      Reversed and Remanded.


Atty. Stephen P. Hanudel, 124 Middle Avenue, Suite 900, Elyria, Ohio    44035, for
Plaintiffs-Appellants
                                                                                        –2–



Atty. Richard G. Zellers, 3695 Boardman Canfield Road, Bldg. B, Suite 300, Canfield,
Ohio 44406, for Defendants-Appellees.

                               Dated: September 29, 2021


WAITE, J.

       {¶1}   Appellants appeal the June 5, 2020, judgment entry of the Mahoning County

Court of Common Pleas granting Appellees’ motion to dismiss following our limited order

of remand. Appellants correctly assert that the trial court failed to address the outstanding

questions as to Appellants’ conversion claim that were remanded and the trial court erred

when it dismissed the matter without following the instructions on remand. For the

following reasons, the June 5, 2020 judgment entry is vacated and the matter is once

again remanded to the trial court for proceedings consistent with this holding and our

Opinion in Manshadi v. Bleggi, 2019-Ohio-1228, 134 N.E.3d 695 (“Manshadi I”).

                              Factual and Procedural History

       {¶2}   The following facts are derived from the record as set forth in Manshadi I.


       On or about September 15, 1997, Appellee, Albert Bleggi (“Bleggi”), a

       physician, formed Medical Imaging Network, Inc. (“MIN”). Bleggi was the

       sole shareholder of MIN and MIN is also an Appellee. Appellees owned

       radiology equipment and operated a radiology practice. On June 20, 2005,

       MIN filed for Chapter 11 bankruptcy protection in the United States

       Bankruptcy Court for the Northern District of Ohio. On August 17, 2005,

       Bleggi filed for bankruptcy protection in the same jurisdiction. On January

       30, 2006, Lyon Financial Services, Inc. (“Lyon”), a secured creditor in




Case No. 20 MA 0066
                                                                                       –3–


      Bleggi’s bankruptcy, filed a complaint in the bankruptcy court objecting to

      Bleggi’s request for a discharge of his debts in his Chapter 7 bankruptcy.


      On May 4, 2007, the parties in MIN’s bankruptcy filed a joint Chapter 11

      plan of liquidation. In this plan, Lyon, Bleggi and MIN agreed that Bleggi

      would form a new entity to which Lyon would lend approximately $3.2 million

      dollars in exchange for a cognovit note guaranteed by Bleggi. On May 27,

      2007, Bleggi formed Medical Imaging Diagnostics, LLC (“MID”) as a single

      member limited liability company, with Bleggi as the sole member. After

      MIN’s Chapter 11 plan was confirmed, Lyon and Bleggi reached an

      agreement to dismiss Lyon’s complaint against Bleggi’s bankruptcy filing,

      because Lyon was to receive its relief through operation of the MIN Chapter

      11 plan.


      Sometime in early 2008, Bleggi and MID defaulted on the Lyon cognovit

      note. On April 2, 2008, Lyon sued Bleggi, Bleggi’s wife, his realty company

      and MID in Mahoning County Common Pleas Court for default on the

      cognovit note. (Mahoning County Case No. 08CV1376). Lyon obtained

      judgment on the note on April 7, 2008.


      On June 4, 2008, Lyon filed a motion asking that a receiver be appointed

      over MID. This receiver was appointed on June 16, 2008. On November

      7, 2008, the trial court ordered the sale of all of MID’s assets. In late 2008

      or early 2009 Appellant Javad Manshadi (“Manshadi”), learned of the

      opportunity to purchase MID’s assets through his father-in-law, George



Case No. 20 MA 0066
                                                                                      –4–


      Alexander. Alexander was a long-time friend of Bleggi. On March 12, 2009,

      Manshadi formed Galexco, LLC, a single member limited liability company

      with Manshadi as the only member, for the sole purpose of purchasing

      MID’s assets (Manshadi and Galexco are hereinafter referred to collectively

      as “Appellants”). On April 2, 2009, Galexco entered an appearance in the

      trial court as a potential buyer of MID’s assets. On August 31, 2009,

      Galexco was approved for a Small Business Administration (“SBA”) loan

      from Excel National Bank (“Excel”) for $1.18 million in order to purchase

      MID’s assets. Manshadi executed a personal guarantee on the loan.


      On October 2, 2009, the court approved an agreed order for the sale of

      MID’s assets to Galexco for $1.3 million. Galexco purchased all rights, title

      and interest in MID’s assets, including tangibles and certain intangibles.

      This included radiology equipment, x-ray machines, MRI machines and CT

      scan machines which had been owned by MID. The terms provided that

      Galexco advance $75,000 to the receiver and then pay $1.225 million

      directly to Lyon. The $1.225 million to Lyon was to satisfy the judgment

      against Bleggi. On January 8, 2010, Galexco tendered payment according

      to the terms of this agreement and the court approved the final distribution

      and closed the case.


      * * * Manshadi contends that in early 2010, the parties agreed that Galexco

      would maintain ownership of the equipment, but that MID would be

      permitted to utilize this equipment to operate MID’s Boardman and Liberty




Case No. 20 MA 0066
                                                                                      –5–


      locations, where the equipment had remained ever since it was purchased

      by Appellees.     Manshadi contends that in the oral agreement with

      Appellees, in exchange for use of the equipment, Appellees agreed to pay

      Appellants a one-time sum of $350,000.         According to the terms of

      Manshadi’s SBA loan with Excel, Galexco was required to maintain

      ownership of the equipment. Also according to the terms of the SBA loan,

      however, Galexco was required to operate the equipment and bill insurance

      providers under its own medical provider identification number and maintain

      insurance on the subject equipment. Manshadi alleges that the parties

      agreed that their arrangement allowing MID to operate was intended to last

      less than a year, because the parties were looking for a buyer of Appellees’

      practice and were hoping it would sell within that time. Further, Manshadi

      asserts that Appellees agreed to pay the monthly payment that Manshadi

      owed to Excel on the SBA loan, and in exchange Appellees would keep all

      other profits from the radiology practice. Manshadi admits that shortly after

      entering into the oral agreement, Bleggi informed him that he would not be

      able to secure the funds necessary to make the one-time lump sum

      payment. Hence, Appellees began making additional monthly payments of

      between $3,000 to $4,000 per month, commencing sometime in early 2010.

      These payments continued for approximately three years. MID continued

      to pay the monthly Excel SBA loan payment for approximately one year.

      The record contains no copies of cancelled checks or other evidence in

      support of the amount or duration of any of these payments.




Case No. 20 MA 0066
                                                                                      –6–


      The parties attempted to find a buyer for Appellees’ practice and engaged

      in negotiations with St. Elizabeth’s Hospital for a short time, but a sale of

      the practice was never achieved. On April 11, 2013, Excel notified Galexco

      that it was in default on the loan, because services utilizing the equipment

      were being provided under MID’s provider number, rather than a provider

      number obtained by Galexco. Manshadi contends that he had been telling

      Bleggi that he needed his own provider number, but that Bleggi had

      dissuaded him, assuring him the practice would be sold in the intervening

      time period.


      Since Galexco had not insured the equipment, on April 12, 2013, Appellees

      obtained two Travelers Insurance policies covering the Galexco equipment:

      the first was a commercial general liability policy and a business owner

      policy, naming Galexco as an additional insured. The second policy was

      only in MID’s name but was to insure the equipment owned by Galexco.


      Manshadi contends that he met with his attorney, who had been

      representing him throughout his dealings with Appellees, on May 16, 2013

      to discuss the technical default issue and that Bleggi was present. We note

      that the record reflects this attorney was a long-time friend of Bleggi’s.

      Bleggi contends he was not present for any such discussions regarding

      technical default on the loan. Manshadi alleges that his lawyer and Bleggi

      urged him to sign a document transferring 50% ownership of Galexco to

      Bleggi, as well as giving Bleggi the power to cast any tie-breaking vote in




Case No. 20 MA 0066
                                                                                       –7–


      Galexco. Manshadi contends he was told by both that this would result in

      making Bleggi liable for one-half of the Excel loan and would solve the

      technical default issue. Manshadi claims his lawyer told him the lawyer had

      spoken with Excel and received approval for the transaction. On this basis,

      Manshadi contends he signed a document transferring ownership. No such

      document was ever produced and is not a part of the record. However,

      Manshadi claims he contacted Excel after the transfer of Galexco to confirm

      what had transpired. Excel indicated that it did not approve the transaction

      and that any change in management of Galexco without prior approval

      would result in violation of the loan agreement.


      Manshadi contends that a short time later, Bleggi stopped making monthly

      payments on both the outstanding $350,000 lump sum debt and on the

      monthly Excel loan payment. Manshadi also alleges that Bleggi assumed

      control of Galexco’s financial documents and prevented Manshadi from

      having access to any of Galexco’s records. Manshadi says he attempted

      to obtain the records by going to MIN’s Boardman location but that Bleggi

      refused access and called the police to escort Manshadi off of the property.

      On June 18, 2013, Manshadi sent an email to his lawyer and to Bleggi

      stating that he was voiding the controlling interest agreement he had signed.

      There was no response to the email.


      On July 8, 2013, Manshadi, in his individual capacity, filed an action against

      Bleggi, MID, and Galexco for refusal to allow Manshadi access to records




Case No. 20 MA 0066
                                                                                      –8–


      and for conversion, fraud, and breach of contract. (Mahoning County Case

      No. 13CV1822).


      On September 10, 2013, Excel sent Galexco, via Manshadi, a notice of

      default on the loan and a demand for full payment of the principal balance.

      The total amount due at the time was $838,357.65.


      In this 2013 action, Manshadi filed for a temporary restraining order seeking

      to enjoin Appellees from dissipating, hiding, or compromising the assets of

      Galexco while the matter was pending.          A hearing was held on the

      temporary restraining order on September 19, 2013. Several individuals

      testified, including both Bleggi and Manshadi. Transcripts from the hearing

      in that action have been filed in this matter and are part of the record for

      review. During his testimony, Bleggi admitted that he had been paying the

      Excel loan monthly stating, “[t]he agreement with me and Galexco is to

      make sure the bank note gets paid for the equipment.” (9/19/13 Tr., p. 190.)

      Regarding the lump sum payment from MID to Galexco, Bleggi testified,

      “$300,000 we agreed to pay him.” (9/19/13 Tr., p. 200.) Bleggi testified that

      there was no written document for this agreement and “[h]e’s been paid

      165- so far, so he’s owed another 135,000. And I’ve kept up my word.

      That’s 300,000.”    (9/19/13 Tr., p. 201.)    Bleggi also answered in the

      affirmative when asked if he was required to pay the Excel loan and whether

      it was delinquent at that time. (9/19/13 Tr., p. 201.)




Case No. 20 MA 0066
                                                                                     –9–


      While these matters were pending, due to below normal temperatures in

      January of 2014, water pipes froze and ruptured at MIN’s Boardman

      location where some of Galexco’s equipment was located.             Shortly

      afterward, Appellees submitted a claim to Travelers, alleging the subject

      equipment suffered total damage and loss due to the flooding. Over the

      next several months, Travelers made several payments to Appellees

      pursuant to its policies of insurance, totaling over $1 million.


      On July 23, 2014, Excel entered into a voluntary surrender and release

      (VSRA) Article 9 sale agreement with Appellees. The VSRA acknowledged

      that Appellants owned the equipment in which Excel had a security interest,

      that Appellants were in default, and that $875,000 remained due and owing

      on the loan. Despite this, Appellants were never made a party to the

      agreement. The VSRA also acknowledged that Appellees had obtained

      insurance on the subject equipment and that Travelers had issued two

      checks made payable to MID and Excel in the amounts of $610,216.32 and

      $34,619.60 for equipment damage or loss. The VSRA further indicated that

      MID was in possession and control of the secured assets and that MID

      intended to purchase the assets from Excel in a private sale pursuant to

      R.C. 1309.101. Finally, the VSRA had as an attachment an exhibit listing

      all of the Galexco equipment in which Excel had a secured interest, totaling

      $465,000. This exhibit does not separate or separately value undamaged

      equipment from the Liberty location from damaged equipment located in

      Boardman. It also does not include any equipment owned by MID or any



Case No. 20 MA 0066
                                                                                       – 10 –


      specific valuations of this property. This exhibit also stated that MID was to

      retain the remaining $179,835.92 of the insurance proceeds to cover the

      loss of equipment owned by MID which was damaged or destroyed when

      the pipes burst. The VSRA provided Excel’s release to Appellees from

      further liability, but specifically stated that Excel was preserving its

      deficiency claims against Appellants. The VSRA was executed by Excel

      and Appellees.


      Due to issues with substitution of counsel and the requirement of additional

      time to prepare for trial, on September 10, 2014 Manshadi filed a notice

      dismissing the 2013 lawsuit without prejudice pursuant to Civ.R. 41(A).


      On January 29, 2016, Manshadi filed the instant suit, alleging similar claims

      of fraud, conversion, and breach of contract. This suit was filed by him,

      individually, and on behalf of Galexco. In this suit, Appellants requested a

      declaratory judgment that Manshadi be deemed the sole owner of Galexco

      and an order that the May 2013 transfer agreement be invalidated. On

      January 29, 2016, Appellants filed a motion for a restraining order in this

      action, again seeking to enjoin Appellees from disposing of any assets,

      including, money and property that allegedly belonging [sic] to Galexco. On

      March 3, 2016, Appellees filed a motion to dismiss and for sanctions. They

      alleged that the one-year saving statute, R.C. 2305.19, had run in this

      matter, barring Appellants from raising these claims. As Bleggi alleged that

      his counsel informed counsel for Manshadi that the savings statute no




Case No. 20 MA 0066
                                                                                      – 11 –


      longer applied prior to refiling, sanctions were sought. Manshadi contended

      that because his breach of contract claim had a six or eight year statute of

      limitations, the savings statute did not apply and as the claims were refiled

      within this statute of limitations the case should not be dismissed. In a

      judgment entry dated July 7, 2016, the trial court denied the motion to

      dismiss.


      On June 30, 2017, Appellants filed a motion for summary judgment seeking

      judgment for damages against all defendants jointly and severally in the

      amount of $457,000 and for the court to find that Bleggi had no interest in

      Galexco because Galexco was wholly owned by Manshadi.                Several

      exhibits were attached, including: (1) an affidavit from Manshadi setting

      forth evidence of his ownership in Galexco; (2) a copy of the VSRA between

      Appellees and Excel with the itemized list of the equipment subject to the

      VSRA; (3) a statement of loss issued by Travelers Insurance reflecting

      insurance payments made to MID and a schedule of the equipment subject

      to the insurance payments; (4) a spreadsheet listing of all the equipment

      that was owned by Appellees; (5) a notification of disposition of collateral

      sent to Appellants from Excel, showing that the subject equipment was

      scheduled to be sold at a private sale; (6) a secured party bill of sale from

      Excel to MID, reflecting that MID purchased all of Galexco’s equipment for

      $465,000 pursuant to R.C. 1309.101; (7) a copy of the endorsed check from

      Travelers Insurance to MID and Excel in the amount of $610,216.32; (8) a

      copy of the personal guarantee executed by Manshadi for the Excel SBA



Case No. 20 MA 0066
                                                                                        – 12 –


      loan in 2009; (9) a copy of the loan agreement executed by Manshadi,

      acting on behalf of Galexco, and Excel in 2009; (10) a copy of the note for

      the Galexco SBA loan; (11) a copy of the security agreement between Excel

      and Galexco with an attached schedule of the collateralized equipment; (12)

      a copy of the standby creditor’s agreement listing Bleggi, individually, as the

      standby creditor and Galexco as the standby borrower; (13) a promissory

      note executed by Galexco to Bleggi, individually, for $155,000 for the first

      balloon payment on the subject equipment; (14) a statement of the Excel

      SBA loan showing payments made on the loan from September 2009

      through December of 2014, including the lump sum payment from the

      private purchase by MID, and having an outstanding balance of

      $363,123.81; (15) articles of organization for Galexco filed with the Ohio

      Secretary of State in 2009; and (16) a copy of the agreed order approving

      the sale of the Galexco equipment from the receiver to Appellees.


      On July 26, 2017, Appellees also filed a motion for summary judgment. In

      their motion they argued that they were entitled to judgment for several

      reasons. First, they argued Counts 2 and 3 of the complaint, which raised

      claims for conversion and fraud in the transfer of Galexco’s ownership, were

      moot. They argued that since there was never any transfer of Galexco

      stock, there was never a document produced to evidence that Manshadi

      signed over 50% ownership. They also argued that Manshadi’s tax returns

      showed him as the sole owner of Galexco, retaining all of Galexco’s profits

      and losses.



Case No. 20 MA 0066
                                                                                     – 13 –


      Next, Appellees claimed that Count 1, alleging the conversion of the medical

      equipment, was not supported by the facts as alleged by Manshadi.

      Appellees proceeded to outline multiple facts which allegedly showed that

      Bleggi never received any proceeds relative to Galexco equipment.

      Appellees claimed that neither Manshadi nor Galexco ever obtained

      insurance on the subject equipment as required by the Excel loan, so

      Appellants were in breach of their loan agreement from the beginning.

      Ultimately, Appellees obtained this insurance.        Payments made by

      Travelers for the damaged Galexco equipment were negotiated between

      Travelers, counsel for MID and Excel. The burst water pipe damaged both

      Galexco and MID property: all of this property was covered by Travelers

      Insurance.   Excel received payment from Travelers for the damaged

      Galexco equipment. The value for that equipment was determined by the

      insurance adjusters and Excel. Since the loan agreement provided that

      Excel had a security interest in all of the equipment, Appellants had no

      remaining interest in the equipment once Excel asserted its rights as a

      secured creditor. Based on these alleged facts, Appellees suggested in

      their motion for summary judgment that Appellants should seek recourse

      against Excel, rather than Appellees, claiming that Appellants were

      informed of the pending sale of the collateral by Excel, which sent

      Appellants a notice of disposition of collateral, and that Excel rightfully

      exercised their claim over the collateral pursuant to the VSRA agreement.




Case No. 20 MA 0066
                                                                                     – 14 –


      Regarding Count 4 of the complaint, alleging breach of contract, Appellees

      argued that any contract that existed between the parties was oral, and

      admittedly consisted of payments made by MID to Galexco on a monthly

      basis over several years as opposed to a one-time lump sum payment.

      Pursuant to R.C. 2305.07, an action on an oral contract must be brought

      within six years after the cause accrued. As the oral promise alleged by

      Manshadi began when payments were made in October or November of

      2009 and their action was not filed until January 29, 2016, these claims are

      outside the statute of limitations.


      Attached to Bleggi’s motion was an affidavit stating that he did not

      remember signing any document transferring 50% ownership of Galexco

      and that he made several payments to Manshadi reflecting both profits from

      the business and for payment of the Excel loan. He averred that he never

      promised to pay $300,000 in a lump sum. He stated that he did not retain

      insurance proceeds from the subject equipment. A copy of the security

      agreement between Galexco and Excel was attached to the motion.

      Appellees also attached the statement of loss from Travelers Insurance and

      the notice of disposition of collateral from Excel to Appellants.


      In a judgment entry dated January 23, 2018, the trial court overruled

      Appellants’ motion and granted Appellees’ summary judgment motion. The

      trial court reached the following conclusions based on the pleadings,

      documents filed and the transcript of the hearings held in the previous




Case No. 20 MA 0066
                                                                                       – 15 –


      action. Regarding the dispute over ownership of Galexco, the alleged

      transaction transferring 50% ownership never took place, and all claims in

      this regard were moot.


      Regarding the conversion of the medical equipment claims, the trial court

      found that Appellants were seeking $179,825.92 of the insurance proceeds,

      claiming Appellees improperly kept that amount when it should have gone

      to Excel as the secured creditor, in payment on the equipment. The trial

      court held that because Appellants never obtained insurance on the

      equipment, they had no claim to any of the insurance proceeds. Moreover,

      Appellees bought and owned certain equipment insured with Travelers that

      was also damaged and Appellees were paid only for this equipment from

      the insurance proceeds. Regarding Galexco’s equipment, the court found

      that it was appraised and its value adjusted, and Excel was paid for the

      value of this equipment as the secured creditor of the loan between Galexco

      and Excel because the loan was in default. Appellants were given notice

      that Excel was disposing of the remaining viable Galexco equipment by

      selling it to MID, and so given an opportunity to object or request a specific

      accounting, but did not. Hence, Galexco waived that right. As Appellants

      are not entitled to recover any of the insurance proceeds, they were unable

      to recover on their conversion claims.


      Regarding breach of contract claims, Appellants failed to produce a written

      contract demonstrating the alleged 50% transfer of ownership of Galexco




Case No. 20 MA 0066
                                                                                       – 16 –


      to Bleggi, and the record did not show that such transfer ever took place.

      As to the alleged agreement to pay Appellants either $350,000 or $300,000,

      the trial court also concluded that any contract for payment that is not to be

      performed within one year must be in writing pursuant to R.C. 1335.05.

      Appellants acknowledged in their motion for summary judgment that a lump

      sum payment was not made. Instead, payments were made by Appellees

      at the rate of $3,000 to $4,000 per month beginning in 2009 with the

      agreement of Appellants. The complaint in the action was filed January 29,

      2016.     Any promise to pay, according to Appellants’ own motion for

      summary judgment, began in October or November of 2009. As there was

      no one-time payment but a series of installments that continued over

      several years, in the absence of a written contract Appellants were

      precluded from bringing this breach of contract claim by the statute of

      frauds.


Manshadi I, ¶ 3-27.

      {¶3}    Appellants appealed the 2018 order (Manshadi I). They argued the trial

court erred in granting Appellees’ motion for summary judgment on their claims of

conversion and breach of contract. We determined that, although the Appellants brought

a common law claim of conversion, all of the medical equipment at issue was used as

collateral for Appellants’ SBA loan and that Excel, as the holder of the loan, had taken a

security interest in the equipment as a secured creditor.       Thus, we held that any

disposition of the collateralized equipment by Excel fell under the strict notice

requirements for secured transactions pursuant to Section 9-611 of the Uniform



Case No. 20 MA 0066
                                                                                      – 17 –


Commercial Code (UCC), codified in Ohio as R.C. 1309.611. Id. at ¶ 38. Pursuant to

R.C. 1309.611, Excel was required to “send a reasonable authenticated notification of

disposition” to Appellants prior to the sale in order to give Appellants the opportunity to

request an accounting of the collateral. We further held that the notification sent to

Appellants by Excel listed the sale date for the collateral as “sometime after August 3,

2014” but that the sale of the collateral by Excel to Appellees, through an Article 9

voluntary surrender and release agreement (“VSRA”), was executed on July 23, 2014,

rendering the notice invalid on its face. Manshadi I, ¶ 42. In addition to the invalid notice

issue, we held the record was insufficient regarding key terms of the sale between

Appellees and Excel. Specifically, (1) the record did not show that separate valuations

were obtained and disclosed for the undamaged and damaged equipment; (2) the record

contained no evidence of what Appellees paid for each of these separate groups of

equipment; and (3) that the purchase by Appellees was made using the Travelers’

insurance proceeds. Thus, we held:


       Reasonable minds could differ, after review of this record, on the issue of

       whether insurance proceeds due and owing solely for damaged equipment

       was instead converted by Appellees and used towards the purchase of

       other, undamaged Galexco equipment. Reasonable minds could differ as

       to whether the disposition of the equipment by Excel through a purported

       Article 9 sale to Appellees, who admit they had agreed to pay Appellants’

       loan with Excel and that the loan was allowed to default, amounted to a sale

       to a bona fide purchaser. Because these questions of fact exist there are




Case No. 20 MA 0066
                                                                                             – 18 –


      outstanding matters for trial in this matter and summary judgment was not

      appropriate with regard to Appellants’ conversion claim.


Manshadi I, ¶ 42.

      {¶4}   As a result, we remanded the matter to the trial court, holding:


      As genuine issues of material fact exist regarding the validity of the

      underlying Article 9 sale of all of the collateralized equipment, Appellant’s

      first assignment of error has merit and is sustained.


      ***


      Therefore, the judgment of the trial court is reversed only as it pertains to

      Count 1 of Appellants’ complaint for conversion of the subject equipment.

      The remainder of the trial court’s judgment is affirmed and the matter is

      remanded to the trial court for further proceedings according to law.


Manshadi I, ¶ 56-58.

      {¶5}   On remand, before any proceedings were held in the trial court, Appellees

filed a motion to dismiss on February 25, 2020, asserting:


      The Court of Appeals specifically took issue with the notice requirements

      finding that they were not complied with. Upon a review of the relevant law,

      it is the Defendants’ position that they are not responsible for providing the

      Plaintiffs with notice prior to the disposition of collateral, but rather, it is the

      secured parties’ responsibility to properly notify the Plaintiffs. The secured




Case No. 20 MA 0066
                                                                                         – 19 –


         party in this matter was Excel National Bank. They were the party who

         collected collateral from the Plaintiffs and Defendants to be disposed of due

         to a default in a loan agreement with them. It was Excel National Bank’s

         responsibility to properly notify the Plaintiffs prior to the disposition of

         collateral which the Court of Appeals found that they did not; thus,

         remanding the case for further proceedings with this Honorable Court.

         Defendants, however, are not responsible for notification and thus are no

         longer liable in this matter. Thus, they are requesting their dismissal from

         the suit as this matter is to be litigated solely between the Plaintiffs and

         Excel National Bank.


(2/25/20 Motion to Dismiss.)

         {¶6}   On March 10, 2020, Appellants filed a response arguing that Appellees

misinterpreted our opinion in Manshadi I. Specifically, Appellants argued that Appellees

ignored a portion of our holding in that we not only held that Excel’s notice was not

reasonable and was invalid on its face, but, also, that a genuine issue of material fact

existed as to whether Appellants were bona fide purchasers of the medical equipment at

issue.

         {¶7}   On June 5, 2020, the trial court issued a short judgment entry, stating:


         Upon review and consideration of the matter, and for good cause shown,

         Defendants [sic] Motion to Dismiss is sustained.       Claims remaining in

         Plaintiffs [sic] Complaint against Defendants are dismissed with prejudice.

         Costs taxed to Plaintiffs.




Case No. 20 MA 0066
                                                                                         – 20 –


(6/5/20 J.E.)

       {¶8}     Appellants filed this timely appeal.

                                 ASSIGNMENT OF ERROR


       THE TRIAL COURT ERRED BY GRANTING APPELLEES' MOTION TO

       DISMISS.


       {¶9}     Appellants argue the trial court improperly dismissed this matter on remand

from our holding in Manshadi I. From the cursory fashion that both Appellees’ motion to

dismiss and the trial court’s judgment entry granting the dismissal were drafted, it is not

clear whether the matter was dismissed pursuant to Civ.R. 12(B)(6) or on summary

judgment. Nevertheless, the record is clear that this matter is not ripe for dismissal under

either standard. Pursuant to the law-of-the-case doctrine, a trial court lacks the authority

to extend or vary the mandate issued by a superior court. As this issue presents a

question of law we must apply a de novo review standard. Arnott v. Arnott, 132 Ohio

St.3d 401, 2012-Ohio-3208, 972 N.E.2d 586, ¶ 17.

       {¶10} The law-of-the-case doctrine has long existed in Ohio jurisprudence and

provides that, “the decision of a reviewing court in a case remains the law of that case on

the legal questions involved for all subsequent proceedings in the case at both the trial

and reviewing levels.” Hopkins v. Dyer, 104 Ohio St.3d 461, 2004-Ohio-6769, 820 N.E.2d

329, ¶ 15, quoting, Nolan v. Nolan, 11 Ohio St.3d 1, 3, 432 N.E.2d 410 (1984). The

purpose of the doctrine is to ensure the consistency of results in a case, to avoid endless

litigation by settling issues and also to preserve the integrity of superior and inferior courts

set forth in the Ohio Constitution. Id.




Case No. 20 MA 0066
                                                                                      – 21 –


       {¶11} The law-of-the-case doctrine is generally considered “a rule of practice

rather than a binding rule of substantive law[.]” Nolan, at 3. The Ohio Supreme Court

has explained that the Ohio Constitution “does not grant to a court of common pleas

jurisdiction to review a prior mandate of a court of appeals.” State ex rel. Potain v.

Mathews, 59 Ohio St.2d 29, 32, 391 N.E.2d 343 (1979). The doctrine ensures that trial

courts follow the mandates of the reviewing court. Nolan at 3. Moreover, “[a]bsent

extraordinary circumstances, such as an intervening decision by the Supreme Court, an

inferior court has no discretion to disregard the mandate of a superior court in a prior

appeal in the same case.” Id., syllabus. Thus, a trial court does not have the authority to

extend or vary the mandate issued by a reviewing court. Id. at 4. “[W]here at a rehearing

following remand a trial court is confronted with substantially the same facts and issues

as were involved in the prior appeal, the court is bound to adhere to the appellate court’s

determination of the applicable law.” Id. at 3.

       {¶12} In Manshadi I, we held both that Excel’s notice of disposition of the collateral

was invalid on its face and, in addition, that a number of questions of fact still remained

regarding Appellants’ claim for conversion. Specifically, that the record was factually

insufficient to support a valid sale of the collateral. Key terms and conditions of the sale

were absent from the record including itemized valuations of both the damaged and

undamaged property; itemized purchase prices for both the damaged and undamaged

equipment and the specific source of the proceeds used to purchase both the damaged

and undamaged equipment. We held that, in addition to the invalid notice and the effect

that may have on the outstanding issues in this case, several questions of fact must be

resolved. As a result, Appellants’ conversion claim remained outstanding. Those same




Case No. 20 MA 0066
                                                                                     – 22 –


questions of fact remain unresolved. Without any further proceedings or the introduction

of any additional evidence into the record, the trial court on remand was presented with

the identical factual record as it had prior to our decision in Manshadi I. Hence, dismissal

of the matter, whether by summary judgment or utilizing Civ.R. 12(B)(6), is improper

based on this record.

       {¶13} We remanded the matter in Manshadi I holding, “the judgment of the trial

court is reversed only as it pertains to Count 1 of Appellants’ complaint for conversion of

the subject equipment. The remainder of the trial court’s judgment is affirmed and the

matter is remanded to the trial court for further proceedings according to law.” Manshadi,

¶ 56, 58. Contrary to Appellees’ assertion, we did not solely determine that Excel’s notice

of the sale was invalid. We specifically reversed the trial court’s summary judgment

decision on the conversion claim. We were clear in Manshadi I that the trial court erred

in granting summary judgment because the notice of the sale was invalid, this had an

effect on all subsequent actions of the parties, and that factual questions remained

regarding the sale and whether Appellees were bona fide purchasers. Appellants’ claim

for conversion remained outstanding as a result.

       {¶14} On remand, no proceedings in aid of resolution were held nor did either

party introduce any additional evidence into the record, meaning the trial court was

confronted with the same facts and issues with which it was confronted prior to appeal.

Hence, the issues are identical to those presented to us in the first appeal where we held

the conversion claim could not be dismissed through summary judgment. Since the

matter had once been determined in summary judgment and we reversed, finding that

questions of fact remained did not allow determination of the issues as a matter of law, it




Case No. 20 MA 0066
                                                                                     – 23 –


is axiomatic that the matter could not be dismissed for failing to state a claim pursuant to

Civ.R. 12(B)(6). Under the law of the case doctrine, the trial court was required to adhere

to our determination of the applicable law. Giancola v. Azem, 153 Ohio St.3d 594, 2018-

Ohio-1694, 109 N.E.3d 1194, ¶ 16. Further proceedings are required to resolve any and

all outstanding questions of fact as to whether the sale was valid and ownership of the

equipment properly transferred to Appellees via the Article 9 sale.

       {¶15} For the reasons stated above, Appellants’ assignment of error has merit and

the judgment of the trial court is reversed. The matter is once again remanded for

proceedings consistent with this holding and the Court’s holding in Manshadi I.


Robb, J., concurs.

Trapp, J., concurs.




Case No. 20 MA 0066
                                                                                       – 24 –




       For the reasons stated in the Opinion rendered herein, the assignment of error is

sustained and it is the final judgment and order of this Court that the judgment of the Court

of Common Pleas of Mahoning County, Ohio, is reversed. We hereby remand this matter

to the trial court for further proceedings according to law and consistent with this Court’s

Opinion. Costs to be taxed against the Appellee.

       A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                  NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 20 MA 0066